      
      




 1

 2

 3                                   UNITED STATES DISTRICT COURT
 4                                          DISTRICT OF NEVADA
 5                                                     ***
 6       VERNON NELSON,                                          Case No. 2:18-cv-02141-APG-PAL
 7                                             Plaintiff,                    ORDER
               v.
 8                                                                  (Subst Atty – ECF No. 19)
         CAPITAL ONE, N.A., et al.,
 9
                                            Defendants.
10

11            This matter is before the court on the Substitution of Attorneys (ECF No. 19). Jeremy J.
12   Thompson of Clark Hill PLLC seeks leave to be substituted in the place of Bradley T. Austin of
13   Snell & Wilmer LLP for defendant Equifax Information Services, LLC. LR IA 11-6(b) provides
14   that “[n]o attorney may withdraw after appearing in a case except by leave of the court after notice
15   has been served on the affected client and opposing counsel.” LR IA 11-6(c) provides that the
16   signature of an attorney to substitute in a case “constitutes an express acceptance of all dates then
17   set for pretrial proceedings, for trial or hearing, by the discovery plan, or in any court order.” LR
18   IA 11-6(d) also provides that the substitution of an attorney “shall not alone be reason for delay of
19   pretrial proceedings, discovery, the trial, or any hearing in this case.”
20             Having reviewed and considered the matter,
21            IT IS ORDERED that:
22            1. The Substitution of Attorney (ECF No. 19) is GRANTED.
23            2. Jeremy J. Thompson of Clark Hill PLLC is substituted in the place of Bradley T. Austin
24                  of Snell & Wilmer LLP for defendant Equifax Information Services, LLC, subject to
25                  the provisions of LR IA 11-6(b), (c) and (d).
26            DATED this 10th day of January 2019.
27
                                                                PEGGY A. LEEN
28                                                              UNITED STATES MAGISTRATE JUDGE
                                                            1
